UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2316



MENSAH YAWA,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-087-096)


Submitted:   June 30, 2006                 Decided:   August 1, 2006


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Chuck
Rosenberg, United States Attorney, Lawrence R. Leonard, Managing
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mensah Yawa, a native and citizen of Togo, petitions for

review of an order of the Board of Immigration Appeals adopting and

affirming the immigration judge’s denial of her requests for

asylum, withholding of removal, and protection under the Convention

Against Torture.

           In    her    petition   for   review,     Yawa     challenges    the

determination that she failed to establish her eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence [s]he presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”           INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).        We have reviewed the evidence of record

and conclude that Yawa fails to show that the evidence compels a

contrary result.       Accordingly, we cannot grant the relief that she

seeks.

           Additionally, we uphold the denial of Yawa’s request for

withholding     of   removal.      “Because   the    burden    of   proof   for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”             Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).       Because Yawa fails to show that she




                                    - 2 -
is eligible for asylum, she cannot meet the higher standard for

withholding of removal.

          We also find that substantial evidence supports the

finding that Yawa failed to meet the standard for relief under the

Convention Against Torture.     To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2006).       We find that Yawa failed to make

the requisite showing before the immigration court.

          Accordingly,    we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                      - 3 -